Citation Nr: 0719380	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
recurrent dislocations of left shoulder with traumatic 
arthritis and partial fibrous ankylosis (left shoulder 
disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from October 1948 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's motion for advancement 
on the docket was granted in June 2007.  


FINDING OF FACT

The veteran's service connected left shoulder disability is 
manifested by significant atrophy about the entire shoulder 
girdle and limitation of forward flexion from 0 to 70 degrees 
with pain at approximately 65 to 70 degrees.  No findings of 
unfavorable ankylosis of the left shoulder are noted and x-
ray findings from May 2005 indicate that the humerus is well-
located.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for left shoulder disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4 and 4.71a, 
Diagnostic Code (DC) 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  In addition, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a September 2004 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The RO provided the reasons and bases for the denial 
of his claim in the subsequent October 2004 rating decision 
and September 2005 statement of the case.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the service 
medical records, VA medical records, and statements from the 
veteran in support of his claim.  The veteran was also 
afforded a VA examination in October 2004.  38 C.F.R. 
§ 3.159.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

In light of the Board's denial of the veteran's increased 
rating claim, no additional effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.   Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002.  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The veteran is currently rated as 30 percent disabling for 
left shoulder disability under Diagnostic Code (DC) 5201 for 
limitation of motion.  A 30 percent rating is warranted for 
limitation of motion to 25 degrees from the side for the 
minor or nondominant shoulder.  The record demonstrates that 
the veteran is right handed and therefore, his left shoulder 
is the nondominant shoulder.  The Board notes that normal 
range of motion of the shoulder is set forth in 38 C.F.R. § 
4.71, Plate I. Normal forward elevation, or flexion, is from 
0 to 180 degrees.  Normal shoulder abduction is also from 0 
to 180 degrees.  Normal external rotation and internal 
rotation are from 0 to 90 degrees.  

The veteran has significant limitation of motion.  The 
October 2004 VA examination report noted that the left 
shoulder disability is manifested by significant atrophy 
about the entire shoulder girdle and limitation of forward 
flexion from 0 to 70 degrees with pain at approximately 65 to 
70 degrees.  Subjective complaints of pain, stiffness, 
weakness, swelling, fatigability, and lack of endurance were 
also noted.  The physician indicated that it was conceivable 
that pain could further limit function particularly after 
using his shoulder throughout the day; however, it was not 
possible to determine the terms of additional of motion with 
any degree of medical certainty.  Regardless, the 30 percent 
evaluation currently assigned is the maximum allowable 
evaluation under Diagnostic Code 5201 based on limitation of 
motion of the nondominant or minor arm based on limitation of 
motion to 25 degrees from side.  38 C.F.R. 4.71a, Diagnostic 
Code 5201 (2006).  As such, the Board must consider other 
diagnostic criteria.  

A higher evaluation of 40 percent is warranted under 
Diagnostic Code 5200 if there is evidence of unfavorable 
ankylosis of the (minor) scapulohumeral articulation with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
4.71a (2006).  A 40 percent evaluation is warranted if there 
is evidence of fibrous union of the humerus under Diagnostic 
Code 5202.  Id.  A 50 percent evaluation is warranted for 
nonunion of the humerus (false flail joint).  An 80 percent 
evaluation is warranted for loss of head of the humerus 
(flail shoulder) under Diagnostic Code 5202.  Id.

Partial fibrous ankylosis of the left shoulder secondary to 
recurrent dislocation of the left shoulder and reconstructive 
procedures was noted in the November 1997 VA examination 
report.  Fibrous union was not demonstrated and has never 
been shown.  Post surgical arthrofibrosis was also noted in 
the most recent VA examination report dated in October 2004.  
However, there are no findings of unfavorable ankylosis of 
the left shoulder or abduction limited to 25 degrees from the 
side.  The October 2004 VA examination report revealed 
abduction limited to 50 degrees with pain on extremes of 
motion.  Thus, a 40 percent evaluation under Diagnostic Code 
5200 is not warranted.  38 C.F.R. § 4.71a.

X-ray findings from May 2005 indicated that the humerus is 
well-located.  Clinical findings from the October 2004 VA 
examination and VA treatment records fail to note nonunion or 
fibrous union of the humerus.  As such, a higher evaluation 
is not warranted under DC 5202.   Id.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran. In this case, the 
Board finds no provision upon which to assign a higher 
evaluation. Thus, the preponderance of the evidence is 
against the veteran's increased evaluation claim for left 
shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.


ORDER

An evaluation in excess of 30 percent for recurrent 
dislocations of left shoulder with traumatic arthritis and 
partial fibrous ankylosis (left shoulder disability) is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


